Citation Nr: 1809074	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968, to include service in Vietnam.  He was awarded the Combat Infantryman Badge.  He died in October 2011.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, that denied a claim for service connection for cause of the Veteran's death.  The Board remanded this claim for a medical opinion in June 2015.  

In November 2013, the Appellant testified at a Board videoconference hearing; transcript of that hearing is of record.  In October 2017, the Board issued a letter informing the Appellant that the Veterans Law Judge (VLJ) who presided over the November 2013 hearing was no longer with the Board.  The letter advised the Appellant that she had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The Appellant did notify the Board that she had no wish to appear at another Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets the additional delay, another remand is required to ensure compliance with the Board's prior remand directives.

The Appellant testified at a June 2015 hearing that her husband was diagnosed with esophageal cancer in August 2011.  She is aware that this cancer is not one that is presumptively service-connected due to Agent Orange exposure.  Nonetheless, she believes that there is a medical link between the cancer that caused his death and his herbicide exposure in Vietnam during service.  The Appellant testified that her private doctor and the doctors at Rhode Island Hospital, where her husband was treated preceding his death, were not inclined to provide opinions to assist her in her pursuit of this claim.  She cites to a BVA decision in which a Vietnam veteran's death due to esophageal cancer was service-connected as support for her claim.

In September 2015, the Board remanded the Appellant's claim in order to obtain a medical opinion as to whether the Veteran's terminal esophageal cancer was related to his in-service exposure to herbicide agents.  Thereafter, a medical opinion was obtained in February 2016.  The VA examiner noted that his review of the C-file showed esophageal cancer as the cause of death.  In pertinent part, the examiner opined against a relationship between the Veteran's esophageal cancer and service due to the fact that esophageal cancer is not considered a presumptive diagnosis for herbicide exposure.  

The fact that service connection is not available on a presumptive basis because the diagnosed condition is not on the presumptive list does not preclude a Veteran from establishing direct service connection, with proof of actual or direct causation.  Polovick v. Shinseki, 23 Vet.App. 48, 52-53   (2009); see Stefl v. Nicholson, 21 Vet.App. 120, 123   (2007).  Congress authorized the Secretary to "'prescribe regulations providing that a presumption of service connection is warranted for [a] disease' when a positive statistical association exists between Agent Orange exposure and the occurrence of [the] disease in humans."  Polovick, 23 Vet.App. at 53 (quoting 38 U.S.C. § 1116  (b)(1)).  However, in claims involving direct service connection based on herbicide exposure, other factors may affect the analysis, such as "whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Id.  

In formulating his opinion, it appears that the VA examiner relied on the Institute of Medicine of the National Academy of Sciences (NAS) report to provide a negative linkage opinion.  This is the report VA uses to establish which diseases should be presumptively service connected.  38 U.S.C. § 1116  (2) ("In making determinations for the purpose of this subsection, the Secretary shall take into account ... reports received ... from the National Academy of Sciences"), (3); see Agent Orange Act of 1991, Pub.L. No. 102-4, § 2, 105 Stat. 11, 12  (1991); 58 Fed.Reg. 29,107, 29,108  (May 19, 1993).

As the Court held in Polovick:  "To [deny] service connection ... on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  23 Vet.App. at 55.  Accordingly, on remand an additional opinion is required that takes into account the Veteran's personal circumstances and/or how the recognized risk factor(s) apply in his case.

Further, a review of the Veteran's post-service medical records shows that he was diagnosed as having diabetes mellitus during his lifetime.  Diabetes mellitus is among the diseases listed as presumptively related to herbicide exposure.  See 38 U.S.C.A. § 1116  (2012); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2017).  

Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2017).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312 (c)(4) (2017).

On remand, a medical opinion should also be obtained as to whether the Veteran's diabetes mellitus caused or contributed substantially or materially to cause his death.  Further, the Veteran's complete treatment records related to his diabetes should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to identify all medical care providers that treated the Veteran for his diabetes during his lifetime.  Then, make arrangements to obtain the Veteran's complete treatment records from all identified providers. 

2.  After the above action has been completed, forward the Veteran's claims file to an appropriate VA examiner for an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's esophageal cancer had its clinical onset during active service or is etiologically related to any incident of service, to include his presumed in-service exposure to Agent Orange?

 * If the examiner concludes that the Veteran's esophageal cancer was not etiologically related to his in-service exposure to Agent Orange, that conclusion may not be based solely on the fact that the NAS study did not conclude that there was positive link between esophageal cancer and Agent Orange exposure.  In other words, the physician should determine in this specific case, whether the Veteran's esophageal cancer is related to his Agent Orange exposure, regardless of the NAS study that did not conclude that there was positive link between esophageal cancer and Agent Orange exposure.  The examiner must take into account the Veteran's personal circumstances and how the recognized risk factor(s) apply in his particular case.  Other factors may affect the analysis, such as whether the examiner finds studies persuasive, whether there are other risk factors that might be the cause of the Veteran's esophageal cancer, whether his esophageal cancer manifested itself in an unusual manner, etc.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, caused or contributed substantially or materially to cause his death? 

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, resulted in debilitating effects and general impairment of his health to an extent that it rendered him materially less capable of resisting the effects of his esophageal cancer primarily causing his death?  

(d)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, type 2, was of such severity as to have had a material influence in accelerating his death?

The claims file should be made available to the examiner for review in conjunction with the opinions, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  

3.  After completing the above, and any other development required, readjudicate the Appellant's claim based on the entirety of the evidence.  If the claim remains denied, the Appellant and her representative should be issued a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




